Dismissed and Memorandum Opinion filed September 7, 2006







Dismissed
and Memorandum Opinion filed September 7, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00518-CV
____________
 
YIGAL BOSCH, Appellant
 
V.
 
DALLAS GENERAL LIFE INSURANCE
COMPANY, Appellee
 

 
On Appeal from the
113th District of Harris Court
Harris County, Texas
Trial Court Cause No.
03-21015A
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order granting appellee=s motion for
summary judgment signed May 15, 2006.  Appellant filed a notice of appeal on
June 5, 2006.
On August 18, 2006, appellee filed a motion to dismiss the
appeal, asserting that the underlying summary judgment is not final.  The clerk=s record filed in
this appeal contains appellee=s first amended answer which asserted a
counterclaim against appellant.  According to appellee=s motion, the
counterclaim has not been disposed and is scheduled for trial on September 18,
2006.  Appellant has filed no response to appellee=s motion.




Absent a statutory source of authority to review an
interlocutory order, our appellate jurisdiction is limited to final judgments. 
Lehmann v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  A
judgment is final for purposes of appeal if it disposes of all parties and
claims pending in the case, or if it states with Aunmistakable
clarity@ that it is a
final judgment as to all claims and parties.  Id. at 192‑93.  If
the record does not affirmatively demonstrate our jurisdiction, the appeal must
be dismissed.  Southwest Inv. Diversified, Inc. v. Estate of Mieszkuc, 171
S.W.3d 461, 467 (Tex. App.CHouston [14th Dist.] 2005, no pet.).
The record in this appeal does not affirmatively
demonstrate that we have jurisdiction.  Because appellee=s counterclaim
remains pending in the court below, the summary judgment order signed May 15,
2006, is interlocutory.  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 7, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Seymore.